Citation Nr: 1752870	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a special home adaptation grant.  

2.  Entitlement to a grant for an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2017 written statement, the Veteran cancelled his scheduled Board hearing and requested that the Board review and decide his case without a hearing.  


FINDINGS OF FACT

1.  The Veteran's service connected disability has not resulted in anatomical loss or loss of use of both hands, burn residuals, an inhalation injury, or blindness.  

2.  The Veteran does not have a service connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis (ALS), or ankylosis of one or both knees or hips.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C. § 2101 (2012); 38 C.F.R. § 3.809a (2017).

2.  The criteria for entitlement to a grant for an automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. § 3.808 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Special Home Adaptation Grant

The Veteran seeks a special home adaptation grant.  A Veteran can qualify for a grant for necessary special home adaptations if he or she has compensation based on permanent and total service connected disability that: (1) includes the anatomical loss or loss of use of both hands; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (5) a disability due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 C.F.R. § 3.809a (2017).

In the instant case, the Veteran is service connected for ankylosing spondylitis and related scarring only.  He does not have a service connected disability related to the hands or upper extremities, does not have service connected burn or inhalation injury residuals, and does not have service connected blindness or vision loss in either eye.  As such, he does not meet the criteria for a special home adaptation grant and the claim is denied.

II. Automobile and Adaptive Equipment 

In order to establish entitlement to financial assistance in purchasing automobile or other conveyance and adaptive equipment, a Veteran must have a service connected disability which includes one of the following: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes; (4) a severe burn injury; (5) or ALS.  38 C.F.R. § 3.808 (2017).  Assistance for adaptive equipment only is available for Veterans suffering from ankylosis of one or both knees or one or both hips.  Id. 

As noted above, the Veteran in this case is only service connected for a back disability, namely ankylosing spondylitis with related scarring.  The Veteran is not service connected for any burn injury or an eye disorder, and does not have ALS.  Moreover, he is not service connected for any disability of the upper or lower extremities (including disability of the feet or hands).  The Veteran has also not been service connected for a hip condition.  Additionally, ankylosis of the knees or hips has not been shown in the medical record.  As such, entitlement to a grant for an automobile and adaptive equipment or for adaptive equipment only has not been established.


ORDER

Entitlement to a special home adaptation grant is denied.

Entitlement to a grant for an automobile and adaptive equipment or for adaptive equipment only is denied.




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


